     1:21-cv-01341-TMC-SVH     Date Filed 05/12/21   Entry Number 6   Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Christopher Ocampo,                      )     C/A No.: 1:21-1341-TMC-SVH
                                          )
                      Petitioner,         )
                                          )
        vs.                               )          ORDER AND NOTICE
                                          )
 State of South Carolina,                 )
                                          )
                      Respondent.         )
                                          )

       Christopher Ocampo (“Plaintiff”), proceeding pro se, filed this petition

pursuant to 28 U.S.C. § 2254 against the State of South Carolina

(“Respondent”). Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and

Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to

review such petitions for relief and submit findings and recommendations to

the district judge.

I.     Factual and Procedural Background

       Petitioner is a state prisoner incarcerated at Lee Correctional

Institution. [ECF No. 1 at 1]. He brings this petition for writ of habeas corpus

challenging the subject matter jurisdiction of the Court of General Sessions,

Circuit Court for Spartanburg County, South Carolina, the court that

accepted his guilty plea on September 7, 2017 and sentenced him on
    1:21-cv-01341-TMC-SVH   Date Filed 05/12/21   Entry Number 6   Page 2 of 7




September 11, 2017. [See ECF No. 1]. 1 More specifically, Petitioner argues

“that the indictments for armed robbery and attempted armed robbery are

merged with a separate charge or count of larceny,” and, therefore “[t]his

serves to deprive the court of jurisdiction over the charge of armed robbery

and attempted armed robbery.” [ECF No. 1-1 at 4]. Petitioner further argues

that this merging deprived him of his Due Process rights under the Sixth and

Fourteenth Amendments and that the indictments are duplicitous, also

depriving the court of jurisdiction. [ECF No. 1-1 at 5–6; see also ECF No. 1 at

5 (“Ground One: Circuit Court was without subject matter jurisdiction to act

over armed robbery due to duplicitous indictments”)].

      Petitioner states he did not exhaust his administrative remedies

through direct appeal or post-conviction proceedings because “[i]ssues related

to subject matter jurisdiction may be raised for the first time in any court.”




1 Petitioner pled guilty to attempted armed robbery, armed robbery, and two
counts of possession of a weapon during the commission of a violent crime
and was sentenced to imprisonment for concurrent terms of 18 years each for
armed robbery and attempted robbery and 5 years for each weapon charge.
See            Spartanburg             County          Public         Index,
http://publicindex.sccourts.org/spartanburg/publicindex/PISearch.aspx (last
visited on May 12, 2021). This court takes judicial notice of Petitioner’s
criminal cases. See Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239 (4th
Cir. 1989) (“We note that ‘the most frequent use of judicial notice is in
noticing the content of court records.’”).
                                       2
      1:21-cv-01341-TMC-SVH   Date Filed 05/12/21   Entry Number 6   Page 3 of 7




[ECF No. 1 at 5–6, 12; see also id. at 7 (“Ground One does not have to be

exhausted as it raises jurisdiction of the court”)]. 2

II.     Discussion

        A.    Standard of Review

        Under established local procedure in this judicial district, this petition

has been carefully reviewed pursuant to the Rules Governing Section 2254

Proceedings for the United States District Court, the Anti-Terrorism and

Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. 104-132, 110 Stat.

1214, and other habeas corpus statutes. Pro se complaints are held to a less

stringent standard than those drafted by attorneys. Gordon v. Leeke, 574

F.2d 1147, 1151 (4th Cir. 1978). A federal court is charged with liberally

construing a complaint filed by a pro se litigant to allow the development of a

potentially meritorious case. Erickson v. Pardus, 551 U.S. 89, 94 (2007). In

evaluating a pro se complaint, the plaintiff’s allegations are assumed to be

true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated

liberal construction afforded to pro se pleadings means if the court can

reasonably read the pleadings to state a valid claim on which the plaintiff


2 Petitioner did not appeal his plea or sentence but filed a post-conviction
relief (“PCR”) application on May 10, 2018, asserting grounds unrelated to
the present petition. Petitioner’s PCR application was dismissed on June 10,
2019.         See       Spartanburg         County        Public      Index,
http://publicindex.sccourts.org/spartanburg/publicindex/PISearch.aspx (last
visited on May 12, 2021).
                                         3
   1:21-cv-01341-TMC-SVH     Date Filed 05/12/21   Entry Number 6   Page 4 of 7




could prevail, it should do so. Nevertheless, the requirement of liberal

construction does not mean the court can ignore a clear failure in the

pleading to allege facts that set forth a claim currently cognizable in a federal

district court. Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 390–91 (4th Cir.

1990).

      B.    Analysis

      Petitioner has failed to exhaust the ground for relief which is the

subject of his present petition. A petitioner must exhaust all available state

court procedures prior to seeking federal court review of his claim. See 28

U.S.C. § 2254(b)(1)(A). The exhaustion requirement is “grounded in principles

of comity; in a federal system, the States should have the first opportunity to

address and correct alleged violations of state prisoner’s federal rights.”

Coleman v. Thompson, 501 U.S. 722, 731 (1991). As stated by the Fourth

Circuit:

      In the interest of giving state courts the first opportunity to
      consider alleged constitutional errors occurring in a defendant’s
      state trial and sentencing, a § 2254 petitioner is required to
      “exhaust” all state court remedies before a federal district court
      can entertain his claims . . . . To satisfy the exhaustion
      requirement, a habeas petitioner must fairly present his claim to
      the state’s highest court. The burden of proving that a claim has
      been exhausted lies with petitioner. The exhaustion requirement,
      though not jurisdictional, is strictly enforced . . . .




                                        4
    1:21-cv-01341-TMC-SVH    Date Filed 05/12/21   Entry Number 6   Page 5 of 7




Matthews v. Evatt, 105 F.3d 907, 910–11 (4th Cir. 1997) (citations omitted),

overruled on other grounds by United States v. Barnette, 644 F.3d 192 (4th

Cir. 2011).

      As stated above, Petitioner raises one ground for relief in his pro se

petition for writ of habeas corpus but did not obtain a ruling concerning this

ground in state court or in post-conviction proceedings. [See ECF No. 1 at 5

(“Ground One: Circuit Court was without subject matter jurisdiction to act

over armed robbery due to duplicitous indictments”)]. Therefore, this ground

is barred. 3 Additionally, Petitioner cannot cure his deficiency because any




3 Although Petitioner cites to the South Carolina Supreme Court’s holding
that “[i]ssues related to subject matter jurisdiction may be raised at any
time,” Carter v. State, 495 S.E.2d 773, 777 (S.C. 1998), this holding does not
apply to federal habeas proceedings. See, e.g., Sheppard v. McMaster, C/A
No. 3:05-2063-CMC-JRM, 2006 WL 2051979, at *9 (D.S.C. July 21, 2006)
(“Since a state defines the subject matter jurisdiction of its courts, a challenge
on the basis of lack of subject matter jurisdiction is a quintessential question
of state law. Thus, the frequently quoted maximum that a criminal defendant
can raise the issue of lack of subject matter jurisdiction at any time should
actually be phrased ‘at any time he is in state court.’ In other words, it is up
to South Carolina courts to resolve issues as to whether or not subject matter
jurisdiction exists. This court does not review determinations of state law
made by South Carolina courts.”) (citing Pulley v. Harris, 465 U.S. 37 (1984)
(“[A] federal court may not issue a writ of habeas corpus on the basis of a
perceived error of state law.”); see also, e.g., Davis v. South Carolina, C/A No.
8:08-2448-SB-BH, 2009 WL 2899011, at *5 (D.S.C. Sept. 8, 2009) (overruling
objection to magistrate judge’s determinations that (1) petitioner’s claim was
procedurally defaulted, that the plea court lacked subject matter jurisdiction,
“because [it was] never raised in state court” and (2) petitioner could not
demonstrate cause and prejudice or actual innocence to excuse the procedural
default).
                                        5
   1:21-cv-01341-TMC-SVH      Date Filed 05/12/21   Entry Number 6   Page 6 of 7




future PCR application would be barred as successive under S.C. Code Ann. §

17-27-90. See, e.g., Aice v. State, 409 S.E.2d 392 (S.C. 1991).

      Accordingly, the court is barred from considering the petition absent a

showing of “cause for the default and actual prejudice as a result of the

alleged violation of federal law, or demonstrate that failure to consider the

claim [ ] will result in a fundamental miscarriage of justice.” Matthews, 105

F.3d at 916. Petitioner has not made such a showing. Therefore, the court

“cannot address the merits of his claim . . . .” Id. at 917.

                       NOTICE CONCERNING AMENDMENT

       Petitioner may attempt to correct the defects in his petition by filing

an amended petition by June 2, 2021, along with any appropriate service

documents. Petitioner is reminded an amended petition replaces the

original petition and should be complete in itself. See Young v. City of

Mount Ranier , 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an

amended pleading ordinarily supersedes the original and renders it of no

legal effect.”) (citation and internal quotation marks omitted). If Petitioner

files an amended petition, the undersigned will conduct screening of the

amended petition pursuant to 28 U.S.C. § 1915A. If Petitioner fails to file

an amended petition or fails to cure the deficiencies identified above, the

undersigned will recommend to the district court that the claims be

dismissed without leave for further amendment.

                                         6
  1:21-cv-01341-TMC-SVH    Date Filed 05/12/21   Entry Number 6   Page 7 of 7




     IT IS SO ORDERED.




May 12, 2021                              Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      7
